Citation Nr: 1624751	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-25 291	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher rating for a chronic lumbosacral strain, rated as 20 percent disabling prior to September 11, 2014 and 40 percent disabling thereafter. 

2.  Entitlement to a rating in excess of 30 percent for right foot pes planus. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury. 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and a December 2014 rating decision issued by the RO in Cleveland, Ohio.  Jurisdiction over the claims file is currently held by the Cleveland RO.  


FINDING OF FACT

On June 2, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating for a chronic lumbosacral strain by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating for  right foot pes planus by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for entitlement to an increased rating for  residuals of a left knee injury by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for entitlement to TDIU by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to a higher rating for a chronic lumbosacral strain, rated as 20 percent disabling prior to September 11, 2014 and 40 percent disabling thereafter, is dismissed. 

The appeal for entitlement to a rating in excess of 30 percent for right foot pes planus is dismissed. 

The appeal for entitlement to a rating in excess of 10 percent for residuals of a left knee injury is dismissed. 

The appeal for entitlement to a TDIU is dismissed.


		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


